DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 1/6/2021 for application number 15/730,603. 
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ie (Pat. No. 10,263,877) in view of Brewster (Pat. No. 9,418,050) and Borst et al. (Pub. No. 2011/0086702).

In reference to claim 1, Ie teaches a system (fig. 1) for storing and sharing information through a digital pin board (for storing and sharing sets of objects, col. 3, lines 35-37), the system comprising at least one processing unit and a memory (see fig. 11), which are collectively configured to: maintain at least one personalized digital board associated with the digital pin board of a user (personalized sets of objects are stored in profile, col. 7, lines 45-61); receive, from the user, a selection of an informational item (user can select object, like a photo, col. 10, lines 59-66); based on the selection, associate the informational item with the at least one personalized digital board of the user (object can be added to set, col. 10 line 66 to col. 11 line 7); and present, to the user, a graphical user interface, the graphical user interface including a graphical representation of the digital pin board, the digital pin board including a graphical representation of the at least one personalized digital board of the user (graphical representation of set, customized with added objects, are displayed, see fig. 5 and col. 11 and the graphical user interface of the network gaming platform of the user including a graphical representation of a digital pin board of another user (other sets are displayed, col. 15 line 50 to col. 16 line 30; fig. 9), with privacy settings controlled by the another user (sets have constraints on who can view the set, etc., col. 9, lines 12-17).
However, Ie does not explicitly teach receive, from the user, a selection of an informational item, the informational item being associated with a digital content; based on at least a portion of the digital content associated with the informational item, create an informational representation of the informational item; the informational representation of the informational item being displayed on the at least one personalized digital board.
Brewster teaches receive, from the user, a selection of an informational item, the informational item being associated with a digital content (user can select specific representation associated with site, col. 12, line 54 to col. 13, line 23); based on at least a portion of the digital content associated with the informational item, create an informational representation of the informational item;  the informational representation of the informational item being displayed on the at least one personalized digital board (image associated with representation and is in the site, and the image can be shared with other users, col. 14, lines 12-64).
It would have been obvious to one of ordinary skill in art, having the teachings of Ie and Brewster before him at the time of filing, to modify the digital pin board as disclosed by Ie to include selection as taught by Brewster.
One of ordinary skill in the art would be motivated to modify the pin board of Ie to include the selection of Brewster because it helps users share content while maintaining attribution and rights (Brewster, col. 1, lines 6-23).

Borst teaches a digital pin board within a network gaming platform and a graphical user interface of the network gaming platform (see figs. 26-31: object collections can be part of a network game). 
It would have been obvious to one of ordinary skill in art, having the teachings of Ie, Brewster, and Borst before him at the time of filing, to modify the digital pin board as disclosed by Ie to include a gaming platform as taught by Borst.
One of ordinary skill in the art would be motivated to modify the pin board of Ie to include the gaming platform of Borst because Ie teaches the pin board can be used on gaming devices, and Borst shows that the pin board can be used in a gaming platform.
In reference to claim 2, Ie teaches the system of claim 1, wherein the at least one processing unit and the memory are further configured to: enable the user to create the digital pin board through the graphical user interface of the network gaming platform; and enable the user to create the at least one personalized digital board associated with the digital pin board through the graphical user interface of the network gaming platform (user input creates profile and sets, col. 7, line 45 to col. 8, line 5; col. 10, lines 10-24; fig. 3).
In reference to claim 3, Ie teaches the system of claim 1, wherein the informational item includes or is associated with at least one of the following: a webpage, a web service, a blog post, a social media user profile, and a social media content all of which are available via the network gaming platform to a plurality of users (object can be web page, col. 3, lines 59-66).
In reference to claim 4, Ie teaches the system of claim 1, wherein the at least one processing unit and the memory are further configured to: present an actionable icon for a piece of content available via the network gaming platform (add button 410 in fig. 4); wherein the selection of the informational item is made when the user activates the actionable icon, and wherein the piece of content incorporates the informational item (when user selects add button, object is added to set, col. 11 lines 1-7).
In reference to claim 5, Ie teaches the system of claim 1, wherein the informational item is associated with the at least one personalized digital board of the user when a graphical representation of the informational item is created within the at least one personalized digital board (when user selects add button, object is added to set and displayed, col. 11 lines 1-7, figs. 4-5).
In reference to claim 6, Ie teaches the system of claim 1, wherein the at least one processing unit and the memory are further configured to enable the user to share at least one personalized digital board with other users (user can configure who to share the set with, col. 9, lines 12-17).
In reference to claim 7, Ie teaches the system of claim 1, wherein the at least one processing unit and the memory are further configured to: analyze the at least one personalized digital board of the user to determine at least one user interest (user interests are determined by analyzing user profile, col. 8, lines 6-21); search for a personalized digital board of further users or organizations based on the at least one user interest (other user’s boards that match interests are determined, col. 8, lines 6-21; col. 15, lines 4-49); and periodically update the graphical representation of the digital pin board presented to the user by including one or more personalized digital boards of the further users or the organizations that contain information relevant to the at least one user interest (other sets are displayed, col. 15 line 50 to col. 16 line 30; fig. 9).

In reference to claim 8, Ie teaches a computer-implemented method (col. 2, line 16) for storing and sharing information through a digital pin board (for storing and sharing sets of objects, col. 3, lines 35-37), the method comprising: maintaining at least one personalized digital board associated with the digital pin board of a user (personalized sets of objects are stored in profile, col. 7, lines 45-61); receiving from the user a selection of an informational item (user can select object, like a photo, col. 10, lines 59-66); based on the selection, associating the informational item with the at least one personalized digital board of the user (object can be added to set, col. 10 line 66 to col. 11 line 7); and presenting to the user a graphical user interface of the network gaming platform, the graphical user interface including a graphical representation of the digital pin board, the digital pin board including a graphical representation of the at least one personalized digital board of the user (graphical representation of set, customized with added objects, are displayed, see fig. 5 and col. 11 lines 14-40); and the graphical user interface of the network gaming platform of the user including a graphical representation of a digital pin board of another user (other sets are displayed, col. 15 line 50 to col. 16 line 30; fig. 9), with privacy settings controlled by the another user (sets have constraints on who can view the set, etc., col. 9, lines 12-17).
However, Ie does not explicitly teach receiving, from the user, a selection of an informational item, the informational item being associated with a digital content; based on at least a portion of the digital content associated with the informational item, create an informational representation of the informational item; the informational representation of the informational item being displayed on the at least one personalized digital board.
Brewster teaches receiving, from the user, a selection of an informational item, the informational item being associated with a digital content (user can select specific representation associated with site, col. 12, line 54 to col. 13, line 23); based on at least a portion of the digital content associated with the informational item, create an informational representation of the informational item;  the informational representation of the informational item being displayed on the at least one personalized digital board (image associated with representation and is in the site, and the image can be shared with other users, col. 14, lines 12-64).

One of ordinary skill in the art would be motivated to modify the pin board of Ie to include the selection of Brewster because it helps users share content while maintaining attribution and rights (Brewster, col. 1, lines 6-23).
However, Ie and Brewster do not explicitly teach a digital pin board within a network gaming platform and a graphical user interface of the network gaming platform (Ie teaches clients can be gaming consoles, col. 5, line 40, but does not explicitly state there is a gaming platform). 
Borst teaches a digital pin board within a network gaming platform and a graphical user interface of the network gaming platform (see figs. 26-31: object collections can be part of a network game). 
It would have been obvious to one of ordinary skill in art, having the teachings of Ie, Brewster, and Borst before him at the time of filing, to modify the digital pin board as disclosed by Ie to include a gaming platform as taught by Borst.
One of ordinary skill in the art would be motivated to modify the pin board of Ie to include the gaming platform of Borst because Ie teaches the pin board can be used on gaming devices, and Borst shows that the pin board can be used in a gaming platform.
In reference to claim 9, Ie teaches the method of claim 8, further comprising enabling the user to create the digital pin board through the graphical user interface of the network gaming platform (user input creates profile, col. 7, line 45 to col. 8, line 5).
In reference to claim 10, Ie teaches the method of claim 8, further comprising enabling the user to create the at least one personalized digital board associated with the digital pin board through the graphical user interface of the network gaming platform (user input creates sets, col. 10, lines 10-24; fig. 3).
In reference to claim 11, Ie teaches the method of claim 8, wherein the informational item includes a text and at least one of the following: an image, a video, and a multimedia content, wherein the informational item is displayable through the graphical user interface of the network gaming platform (object is an image, see figs. 4-5).
In reference to claim 12, Ie teaches the method of claim 8, wherein the informational item includes or is associated with at least one of the following: a computer game, a gameplay, a movie, or a media content, all of which are available via the network gaming platform to a plurality of users (objects are media content like an image, see figs. 4-5).
In reference to claim 13, Ie teaches the method of claim 8, wherein the informational item includes or is associated with at least one of the following: a webpage, a web service, a blog post, a social media user profile, and a social media content all of which are available via the network gaming platform to a plurality of users (object can be web page, col. 3, lines 59-66).
In reference to claim 14, Ie teaches the method of claim 8, further comprising: presenting an actionable icon for a piece of content available via the network gaming platform; wherein the selection of the informational item is made when the user activates the actionable icon, and wherein the piece of content incorporates the informational item (when user selects add button, object is added to set, col. 11 lines 1-7).
In reference to claim 15, Ie teaches the method of claim 8, wherein the associating of the informational item with the at least one personalized digital board of the user includes creating a graphical representation of the informational item within the at least one personalized digital board
In reference to claim 16, Ie teaches the method of claim 8, wherein the digital pin board further includes a graphical representation of at least one personalized digital board of another user or an organization (boards of other users can be displayed, col. 15 line 50 to col. 16 line 30; fig. 9).
In reference to claim 17, Ie teaches the method of claim 8, further comprising enabling the user to share at least one personalized digital board with other users (user can configure who to share the set with, col. 9, lines 12-17).
In reference to claim 18, Ie teaches the method of claim 8, further comprising: analyzing the at least one personalized digital board of the user to determine at least one user interest (user interests are determined by analyzing user profile including the sets, col. 8, lines 6-21; col. 12 line 8 to col. 13, line 29); searching for personalized digital board of other users or organizations based on the at least one user interest (other user’s boards that match interests are determined, col. 8, lines 6-21; col. 15, lines 4-49); and periodically updating the graphical representation of the digital pin board presented to the user by including one or more personalized digital boards of the other users or the organizations that contain information relevant to the at least one user interest (other sets are displayed, col. 15 line 50 to col. 16 line 30; fig. 9).
In reference to claim 19, Ie teaches the method of claim 8, further comprising: analyzing the digital pin board of the user to determine at least one user interest (user interests are determined by analyzing user profile, col. 8, lines 6-21); searching for digital pin boards of other users or organizations based on the at least one user interest (other user’s boards that match interests are determined, col. 8, lines 6-21; col. 15, lines 4-49); and periodically updating the graphical representation of the digital pin board presented to the user by including one or more digital pin boards of the other users or the organizations that contain information relevant to the at least one user interest (other sets are displayed, col. 15 line 50 to col. 16 line 30; fig. 9).

In reference to claim 20, Ie teaches a non-transitory processor-readable medium (col. 11, line 54) having instructions stored thereon, which when executed by one or more processors, cause the one or more processors to implement a method for storing and sharing information through a digital pin board (for storing and sharing sets of objects, col. 3, lines 35-37), the method comprising: maintaining at least one personalized digital board associated with the digital pin board of a user (personalized sets of objects are stored in profile, col. 7, lines 45-61); receiving, from the user, a selection of an informational item (user can select object, like a photo, col. 10, lines 59-66); based on the selection, associating the informational item with the at least one personalized digital board of the user (object can be added to set, col. 10 line 66 to col. 11 line 7); and presenting, to the user, a graphical user interface, the graphical user interface including a graphical representation of the digital pin board, the digital pin board including a graphical representation of the at least one personalized digital board of the user (graphical representation of set, customized with added objects, are displayed, see fig. 5 and col. 11 lines 14-40); and the graphical user interface of the network gaming platform of the user including a graphical representation of a digital pin board of another user (other sets are displayed, col. 15 line 50 to col. 16 line 30; fig. 9), with privacy settings controlled by the another user (sets have constraints on who can view the set, etc., col. 9, lines 12-17).
However, Ie does not explicitly teach receiving, from the user, a selection of an informational item, the informational item being associated with a digital content; based on at least a portion of the digital content associated with the informational item, create an informational representation of the informational item; the informational representation of the informational item being displayed on the at least one personalized digital board.
Brewster teaches receiving, from the user, a selection of an informational item, the informational item being associated with a digital content (user can select specific representation associated with site, col. 12, line 54 to col. 13, line 23); based on at least a portion of the digital content associated with the informational item, create an informational representation of the informational item;  the informational representation of the informational item being displayed on the at least one personalized digital board (image associated with representation and is in the site, and the image can be shared with other users, col. 14, lines 12-64).
It would have been obvious to one of ordinary skill in art, having the teachings of Ie and Brewster before him at the time of filing, to modify the digital pin board as disclosed by Ie to include selection as taught by Brewster.
One of ordinary skill in the art would be motivated to modify the pin board of Ie to include the selection of Brewster because it helps users share content while maintaining attribution and rights (Brewster, col. 1, lines 6-23).
However, Ie and Brewster do not explicitly teach a digital pin board within a network gaming platform and a graphical user interface of the network gaming platform (Ie teaches clients can be gaming consoles, col. 5, line 40, but does not explicitly state there is a gaming platform). 
Borst teaches a digital pin board within a network gaming platform and a graphical user interface of the network gaming platform (see figs. 26-31: object collections can be part of a network game). 
It would have been obvious to one of ordinary skill in art, having the teachings of Ie, Brewster, and Borst before him at the time of filing, to modify the digital pin board as disclosed by Ie to include a gaming platform as taught by Borst.
One of ordinary skill in the art would be motivated to modify the pin board of Ie to include the gaming platform of Borst because Ie teaches the pin board can be used on gaming devices, and Borst shows that the pin board can be used in a gaming platform.

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. With respect to Applicant’s arguments on, “based on at least a portion of the digital content associated with the informational item, create an informational representation of the informational item,” Brewster was cited as teaching this limitation, which Applicant’s arguments do not address. With respect to the new limitations, please see the newly cited portions of Ie above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sicora (Pat. No. 10,684,738) which teaches adding items to a user’s profile (see particularly figs. 10A-10B); and Hu et al. (Pat. No. 9,436,754), which teaches displaying a user’s set along with other related sets (fig. 5 and col. 11, lines 46-54).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174